DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/11/2021.  This action is made non-final.
3.	Claims 35-54 are pending in the case.  Claims 35, 41 and 52 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 35-37, 41, 44, 45, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu (US 20130260361) in view of XXX.
Regarding claim 35, Mutlu discloses a new computing device comprising:
an instruction module to selectively provide instructional content of one of a plurality of instructional content types to a user of the computing device via one or more output devices coupled with the computing device (computer-based education by adjusting the presentation of CBE material according to a monitored brain state of the student, paragraph 0004); and
an adaptation module operatively coupled with the instruction module to:
determine, in real-time, an engagement level associated with the user of the computing device, the engagement level based upon measurable external indicators of one or more of behavioral engagement, cognitive engagement, or emotional engagement (FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043); and
cooperate with the instruction module to dynamically adapt the instructional content provided to the user based at least in part on the engagement level determined (FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043).
Mutlu does not disclose wherein the engagement level is further based at least in part on a calculation of interestingness of the instructional content to the user, the calculation based on gaze based parameters of the user as to one or more pre-defined areas of interest of the provided instructional content to the user.	However, Lee discloses wherein for example, in the case of a learning concentrative state, a gaze moves in the same direction as a proceeding direction of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is long, the number of times a gaze falls on the same AOI is high, and the number of times of eye blinking is low, compared with a general state. In addition, the pupil size is increased compared with the general state. In addition, a behavior (or activity) radius of the head, hand, and foot of a user is not large and behavior speed is not high. On the other hand, in the case of a learning non-concentrative state, a gaze moves irrespective of proceeding of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is short and the number of times a gaze falls on the same AOI is low, compared with a general state. In addition, the pupil size is reduced or is not changed compared with the general state. In addition, a behavior radius of the head, hand, and foot of a user is large and behavior speed is also high. When movement is not nearly detected, a current state may be determined as the learning non-concentrative state (paragraphs 0083-0084).
The combination of Mutlu and Lee would have resulted in the user engagement of Mutlu to further incorporate Lee’s teachings of utilizing specific user engagement data such as gazing into specific areas regarding learning interest.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 36, Mutlu discloses wherein behavioral engagement corresponds with an amount of effort, persistence, attention, or participation exerted by the user (the engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points, paragraph 0004), cognitive engagement corresponds with a commitment by the user to understand the instructional content, and emotional engagement corresponds with feelings of the user with respect to a learning process.
Regarding claim 37, Mutlu discloses wherein the engagement level is selected from one of the following engagement levels: fully engaged, indicating the user is completely engaged; mostly engaged, indicating the user is engaged a majority of the time; partly engaged, indicating the user's engagement is unpredictable; fleetingly engaged, indicating the user's engagement is low; or not engaged, indicating the user is inattentive or unresponsive ([0068] The analysis confirmed that participants who received targeted immediacy cues triggered by a drop in EEG-monitored engagement levels had better recall of the story than other participants. The number of correct answers out of fourteen questions was on average 6.30 (SD=3.40), 7.44 (SD=1.94), and 9.00 (SD=1.76) in the low immediacy, random immediacy, and adaptive immediacy conditions, respectively. These results showed that participants with an adaptive instructor outperformed the random condition by 23% and the low immediacy baseline by 43% with a significant difference between the low and adaptive immediacy levels, F(1, 27)=5.87, p=0.022, .eta..sub.p.sup.2=0.177, regardless of gender. No significant difference was found between the low and random conditions, F(1, 27)=0.652, p=0.426, .eta..sub.p.sup.2=0.024, or between random and adaptive conditions, F(1, 27)=2.60, p=0.118, .eta..sub.p.sup.2=0.088. A pairwise comparison, which contrasted the adaptive condition with the random and low immediacy conditions, revealed significantly improved recall accuracy in students with an adaptive instructor, F(1, 27)=5.43, p=0.028, .eta..sub.p.sup.2=0.164. Much of the variance in the model came from gender as well as users' prior familiarity with robots. When these factors were controlled for, the analysis showed even a greater difference between information recall scores in the adaptive immediacy condition and the combined scores in the low and random immediacy conditions, F(1, 21)=7.89, p=0.003, .eta..sub.p.sup.2=0.291, paragraph 0068).
Regarding claim 41, Mutlu discloses one or more computer-readable storage media having a plurality of instructions stored thereon, which, when executed by a processor of a computing device, provide the computing device with an adaptive learning platform to:
receive real-time user state data associated with a user of the computing device (computer-based education by adjusting the presentation of CBE material according to a monitored brain state of the student, paragraph 0004);
determine a current engagement level of the user based, at least in part, on the real-time user state data (FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043); and
dynamically adapt instructional content output by the adaptive learning platform, based at least in part on the current engagement level (FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043),
wherein the user state data includes one or more of:
environmental data associated with an environment in which the user is located, perceptual data associated with a current state of the user (computer-based education by adjusting the presentation of CBE material according to a monitored brain state of the student, paragraph 0004), or user profile data associated with characterizing parameters of the user.
Mutlu does not disclose wherein the engagement level is further based at least in part on a calculation of interestingness of the instructional content to the user, the calculation based on gaze based parameters of the user as to one or more pre-defined areas of interest of the provided instructional content to the user.	However, Lee discloses wherein for example, in the case of a learning concentrative state, a gaze moves in the same direction as a proceeding direction of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is long, the number of times a gaze falls on the same AOI is high, and the number of times of eye blinking is low, compared with a general state. In addition, the pupil size is increased compared with the general state. In addition, a behavior (or activity) radius of the head, hand, and foot of a user is not large and behavior speed is not high. On the other hand, in the case of a learning non-concentrative state, a gaze moves irrespective of proceeding of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is short and the number of times a gaze falls on the same AOI is low, compared with a general state. In addition, the pupil size is reduced or is not changed compared with the general state. In addition, a behavior radius of the head, hand, and foot of a user is large and behavior speed is also high. When movement is not nearly detected, a current state may be determined as the learning non-concentrative state (paragraphs 0083-0084).
The combination of Mutlu and Lee would have resulted in the user engagement of Mutlu to further incorporate Lee’s teachings of utilizing specific user engagement data such as gazing into specific areas regarding learning interest.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 44, Mutlu discloses wherein the adaptive learning platform is further to incorporate the user state data into an evolving user state model associated with the user, wherein the evolving user state model is learned from previously collected user state data (referring now to FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043).
Regarding claim 45, Mutlu discloses wherein to determine an engagement level is further based on the evolving user state model (referring now to FIGS. 2 and 3, generally the educational program software 32 will present an educational program to the student 20 and the enhancement program 34 will monitor the student's brain waves to deduce an engagement level 54 during the time of the presentation. The engagement level will be compared against a dynamically determined threshold level 56 to identify effective timing of attention-promoting intervention (API) points 58 at various times during the presentation. At the times of these API points 58, the enhancement program 34 will communicate with the educational program software 32 to modify the output of the educational program software 32 to provoke increased engagement by the student 20, paragraph 0043).
Regarding claim 48, Mutlu discloses wherein the plurality of instructions, when executed, are further to emphasize a portion of the instructional content to draw the user's attention to the portion of instructional content (the engagement signal is compared to a dynamic threshold to identify a plurality of points demarcating periods of declining attention and the presentation of the educational program is modified to promote student attention at times of the identified points, paragraph 0004).
Regarding claim 49, Mutlu discloses wherein the plurality of instructions, when executed, are further to initiate tutoring of the user to complement the instructional content, wherein the tutoring of the user it at least one of machine tutoring, peer tutoring or expert tutoring (the educational program may be presented by a representation of a human speaker (for example an avatar or electromechanical robot) and the modification of the presentation may modify a gesture of the representation of the human speaker using hand movements, paragraph 0018).
6.	Claim 38-40 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutlu-Lee in view of Huber (US 20150341411). 
Regarding claim 38, Mutlu does not disclose wherein to determine the engagement level includes to calculate an engagement score based upon a set of engagement characteristics, and wherein the engagement characteristics are indicative of positive body language, consistent focus, verbal participation, confidence, or enjoyment.
However, Huber discloses wherein eye tracking technology enabling monitoring of user eye focus is relatively widely available. An engagement range consisting of a display screen and for example a small border extending around the display screen may be defined and user eye focus within this engagement range may be detected by eye tracking software and sensors. Eye focus within this range may signify user engagement with the displayed video content. Eye focus may also be used as an indication of user engagement with video content for other display situations. For example, user engagement may be defined as actively focussing on the displayed video content, and eye tracking may be used to distinguish between a user who is watching video content and a user who is positioned in front of a television but is not watching the screen because the user is reading, asleep or for other reasons (paragraph 0049).
The combination of Mutlu and Huber would have resulted in the user engagement of Mutlu to further incorporate Huber’s teachings of utilizing specific user engagement data such as body and eye monitoring.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 39, Mutlu discloses wherein to calculate an engagement score includes to multiply a mathematical value associated with each of the engagement characteristics by a respective engagement coefficient associated with the respective engagement characteristic, wherein the engagement coefficient is indicative of a weight to assign to the respective engagement characteristic (The analysis confirmed that participants who received targeted immediacy cues triggered by a drop in EEG-monitored engagement levels had better recall of the story than other participants. The number of correct answers out of fourteen questions was on average 6.30 (SD=3.40), 7.44 (SD=1.94), and 9.00 (SD=1.76) in the low immediacy, random immediacy, and adaptive immediacy conditions, respectively. These results showed that participants with an adaptive instructor outperformed the random condition by 23% and the low immediacy baseline by 43% with a significant difference between the low and adaptive immediacy levels, F(1, 27)=5.87, p=0.022, .eta..sub.p.sup.2=0.177, regardless of gender. No significant difference was found between the low and random conditions, F(1, 27)=0.652, p=0.426, .eta..sub.p.sup.2=0.024, or between random and adaptive conditions, F(1, 27)=2.60, p=0.118, .eta..sub.p.sup.2=0.088. A pairwise comparison, which contrasted the adaptive condition with the random and low immediacy conditions, revealed significantly improved recall accuracy in students with an adaptive instructor, F(1, 27)=5.43, p=0.028, .eta..sub.p.sup.2=0.164. Much of the variance in the model came from gender as well as users' prior familiarity with robots. When these factors were controlled for, the analysis showed even a greater difference between information recall scores in the adaptive immediacy condition and the combined scores in the low and random immediacy conditions, F(1, 21)=7.89, p=0.003, .eta..sub.p.sup.2=0.291, paragraph 0068).
Regarding claim 40, Mutlu does not disclose wherein an engagement characteristic indicative of: positive body language is based on one or more of observed body posture, head pose, or hand gesture; consistent focus is based on eye tracking data; verbal participation is based on a quality of lesson summary or vocal indicators of engagement; student confidence is based on a number of times the user utilizes a tutoring resource; and enjoyment is based on one or more metrics of facial expressions, skin conductance, pupil dilation, or heart rate.
However, Huber discloses wherein eye tracking technology enabling monitoring of user eye focus is relatively widely available. An engagement range consisting of a display screen and for example a small border extending around the display screen may be defined and user eye focus within this engagement range may be detected by eye tracking software and sensors. Eye focus within this range may signify user engagement with the displayed video content. Eye focus may also be used as an indication of user engagement with video content for other display situations. For example, user engagement may be defined as actively focusing on the displayed video content, and eye tracking may be used to distinguish between a user who is watching video content and a user who is positioned in front of a television but is not watching the screen because the user is reading, asleep or for other reasons (paragraph 0049).
The combination of Mutlu and Huber would have resulted in the user engagement of Mutlu to further incorporate Huber’s teachings of utilizing specific user engagement data such as body and eye monitoring.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 42, Mutlu does not disclose wherein the user state data includes perceptual data, and wherein the perceptual data includes real-time data associated with one or more of: body posture, head pose, hand gestures, eye tracking, facial expressions, skin conductance, pupil dilation, or heart rate.
However, Huber discloses wherein eye tracking technology enabling monitoring of user eye focus is relatively widely available. An engagement range consisting of a display screen and for example a small border extending around the display screen may be defined and user eye focus within this engagement range may be detected by eye tracking software and sensors. Eye focus within this range may signify user engagement with the displayed video content. Eye focus may also be used as an indication of user engagement with video content for other display situations. For example, user engagement may be defined as actively focusing on the displayed video content, and eye tracking may be used to distinguish between a user who is watching video content and a user who is positioned in front of a television but is not watching the screen because the user is reading, asleep or for other reasons (paragraph 0049).
The combination of Mutlu and Huber would have resulted in the user engagement of Mutlu to further incorporate Huber’s teachings of utilizing specific user engagement data such as body and eye monitoring.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
7.	Claim 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutlu-Lee in view of Mo (US 20120297074).  
Regarding claim 43, Mutlu does not disclose wherein the user state data includes environmental data, and wherein the environmental data includes data associated with one or more of time, date, lighting conditions, noise level, location, temperature, humidity, or weather conditions.
However, Mo discloses wherein rules engine 220 may also be adapted to use a current time, day, and/or date as context information. As such, various rules stored in rules storage 225 may be associated with various rules schedules. For example, a rule may be applicable on weekdays, Saturdays, the first seven days of the month, and/or between 7 am and 7 pm. Additionally, various rules may be designated as default, and may apply when no other rule associated with a particular time, day, and/or date applies (paragraph 0046).
The combination of Mutlu and Mo would have resulted in the user engagement of Mutlu to further incorporate Mo’s teachings of utilizing further contextual data to incorporate more relevant user defined options. One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
8.	Claim 46-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutlu-Lee in view of Znerold (US 20140249897).  
Regarding claim 46, Mutlu does not disclose wherein the instructional content is selected from an instructional content type group consisting of: linear content, multimedia content, or interactive content.
  However, Znerold discloses wherein as illustrated in FIG. 4, the cards 200 include a plurality of tutorial cards 210 that display information relating to the operation of the campaign manager platform 100. Tutorial cards 210 can be considered as containing static data. FIG. 5A is a collection of screenshots illustrating the example tutorial cards 210 of FIG. 4, which include a "How do I Navigate?" card 211, a "What is My Feed?" card 212, a "What is a Card?" card 214 and a "What is a Board?" card 215. The tutorial cards 210 also optionally include an example card 216. Other tutorial cards may additionally or alternatively be included in other embodiments. The tutorial cards 210 provide the user with a short synopsis relating to the operation of the campaign manager platform 100 and its user interface, and may be particularly helpful for a new user. In such embodiments clicking, tapping or otherwise selecting one of the tutorial cards 210 causes an expanded overlay state of the selected card to be displayed. The expanded overlay state of a tutorial card 210 optionally includes hyperlinks, interactive demonstrations and/or other dynamic content that allows the user to access additional, more detailed information regarding a selected aspect of the campaign manager platform 100, paragraph 0054).
The combination of Mutlu and Znerold would have resulted in the user engagement of Mutlu to further incorporate Znerold’s teachings of utilizing educational interactive content to further Mutlu’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 47, Mutlu does not disclose wherein the plurality of instructions, when executed, are further to: change the instructional content from a current instructional content selected from the instructional content group to another instructional content selected from the instructional content group, wherein the current instructional content and the another instructional content are different from one another.
  However, Znerold discloses wherein as illustrated in FIG. 4, the cards 200 include a plurality of tutorial cards 210 that display information relating to the operation of the campaign manager platform 100. Tutorial cards 210 can be considered as containing static data. FIG. 5A is a collection of screenshots illustrating the example tutorial cards 210 of FIG. 4, which include a "How do I Navigate?" card 211, a "What is My Feed?" card 212, a "What is a Card?" card 214 and a "What is a Board?" card 215. The tutorial cards 210 also optionally include an example card 216. Other tutorial cards may additionally or alternatively be included in other embodiments. The tutorial cards 210 provide the user with a short synopsis relating to the operation of the campaign manager platform 100 and its user interface, and may be particularly helpful for a new user. In such embodiments clicking, tapping or otherwise selecting one of the tutorial cards 210 causes an expanded overlay state of the selected card to be displayed. The expanded overlay state of a tutorial card 210 optionally includes hyperlinks, interactive demonstrations and/or other dynamic content that allows the user to access additional, more detailed information regarding a selected aspect of the campaign manager platform 100, paragraph 0054).
The combination of Mutlu and Znerold would have resulted in the user engagement of Mutlu to further incorporate Znerold’s teachings of utilizing educational interactive content to further Mutlu’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
9.	Claim 50-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mutlu-Lee in view of Kapoor (US 20140351100).  
Regarding claim 50, Mutlu does not disclose wherein the tutoring is peer tutoring or expert tutoring, and wherein to initiate tutoring of the user further comprises to send a notification to a selected computing device of a plurality of computing devices, the selected computing device being associated with either a peer tutor or an expert tutor selected to tutor the user.
However, Kapoor discloses in at least FIG. 6 wherein a user can select among a plurality of options a tutoring option wherein the selection causes a presentation and display of at least a plurality of choices for a user to select and/or identify with. 
The combination of Mutlu and Kapoor would have resulted in the user engagement of Mutlu to further incorporate Kapoor’s teachings of utilizing educational interactive content to further Mutlu’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 51, Mutlu does not disclose wherein the tutoring is peer tutoring and the selected computing device is associated with a peer tutor indicated as having a mastery of a subject matter of the instructional content.
However, Kapoor discloses wherein the learning performance data may indicate, for example, the level of the learner's mastery or proficiency through scoring or other metrics for reviewing performance at a learning performance task. The tutoring user 112 provides input to the modular learning system 144 using a plurality of learning applications through an interface displayed on the tutoring user's 112 user device 140 (paragraph 0026).
The combination of Mutlu and Kapoor would have resulted in the user engagement of Mutlu to further incorporate Kapoor’s teachings of utilizing educational interactive content to further Mutlu’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art.
10.	Claim 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wellman (US 20140205990) in view of Wanas (US 20100162135) in view of Lee (US 20140341473).
Regarding claim 52, Wellman discloses a computing device comprising:
a communication module to communicatively couple the computing device with a plurality of other computing devices each respectively associated with an individual of a plurality of students (FIG. 1C depicts one embodiment of a system 130 for determining student engagement. The student engagement module 102 of FIG. 1C, in certain embodiments, may be substantially similar to the student engagement module 102 described above with regard to FIG. 1A and/or FIG. 1B. In the depicted embodiment, the student engagement module 102 is disposed between one or more electronic learning publishers 106 and one or more students 104 as an intermediary (e.g., including a browser extension, proxy server, embedded code, or the like), to monitor, collect, or otherwise receive student interaction data with an electronic or online learning system provided by the one or more electronic learning publishers 106. The student engagement module 102 may use machine learning to evaluate electronic or online learning material provided by the electronic learning publisher 106, to provide alerts to the one or more students 104, or the like); and
a dashboard module to receive instructional data from the plurality of other computing devices indicating at least a real-time engagement level of each individual of the plurality of students and enable a user of the computing device to monitor the engagement level of each individual student.
However, Wanas discloses wherein an automated system enables the automatic prediction of a posting value for individual posts within an online discussion forum, with the prediction being based on features extracted from within the content of the online posts. Additionally, content analysis enables the detection and identification of different communities and interactive roles within the online discussion forum. As a result, a collective evaluation dashboard may be presented that allows supervisors (e.g., instructors) to effectively monitor and observe the forum in general. The dashboard also permits a supervisor to focus on each individual user (e.g., student) separately (paragraph 0023).
The combination of Wellman and Wanas would have resulted in the user engagement of Wellman to further incorporate Wanas’ teachings of utilizing educational interactive content to further Wellman’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Wellman is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Mutlu does not disclose wherein the engagement level is further based at least in part on a calculation of interestingness of the instructional content to the user, the calculation based on gaze based parameters of the user as to one or more pre-defined areas of interest of the provided instructional content to the user.	However, Lee discloses wherein for example, in the case of a learning concentrative state, a gaze moves in the same direction as a proceeding direction of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is long, the number of times a gaze falls on the same AOI is high, and the number of times of eye blinking is low, compared with a general state. In addition, the pupil size is increased compared with the general state. In addition, a behavior (or activity) radius of the head, hand, and foot of a user is not large and behavior speed is not high. On the other hand, in the case of a learning non-concentrative state, a gaze moves irrespective of proceeding of learning content, and thus, time when a gaze falls on an area of interest (AOI) of learning content is short and the number of times a gaze falls on the same AOI is low, compared with a general state. In addition, the pupil size is reduced or is not changed compared with the general state. In addition, a behavior radius of the head, hand, and foot of a user is large and behavior speed is also high. When movement is not nearly detected, a current state may be determined as the learning non-concentrative state (paragraphs 0083-0084).
The combination of Mutlu and Lee would have resulted in the user engagement of Mutlu to further incorporate Lee’s teachings of utilizing specific user engagement data such as gazing into specific areas regarding learning interest.  One would have been motivated to have combined the teachings because a user in Mutlu is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 53, Wellman does not disclose wherein the dashboard module is further to analyze and aggregate the instructional data to generate a holistic representation of class comprehension associated with instructional content presented to the plurality of students.
However, Wanas discloses wherein an automated system enables the automatic prediction of a posting value for individual posts within an online discussion forum, with the prediction being based on features extracted from within the content of the online posts. Additionally, content analysis enables the detection and identification of different communities and interactive roles within the online discussion forum. As a result, a collective evaluation dashboard may be presented that allows supervisors (e.g., instructors) to effectively monitor and observe the forum in general. The dashboard also permits a supervisor to focus on each individual user (e.g., student) separately (paragraph 0023).  Further, FIG. 6 discloses wherein a user can present a user interface that accesses the combined/identified collaboration scores across different posts.
The combination of Wellman and Wanas would have resulted in the user engagement of Wellman to further incorporate Wanas’ teachings of utilizing educational interactive content to further Wellman’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Wellman is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 
11.	Claim 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wellman-Wanas-Lee in further view of Kapoor (US 20140351100).
Regarding claim 54, Wellman does not disclose wherein the dashboard module is further to:
receive an indicator that one or more students is in need of tutoring from respective one or more of the plurality of computing devices; and notify each user of the one or more computing devices that student associated with the computing device is in need of tutoring.
However, Kapoor discloses in at least FIG. 6 wherein a user can select among a plurality of options a tutoring option wherein the selection causes a presentation and display of at least a plurality of choices for a user to select and/or identify with. 
The combination of Wellman and Kapoor would have resulted in the user engagement of Wellman to further incorporate Kapoor’s teachings of utilizing educational interactive content to further Wellman’s goals of adaptively instructing people. One would have been motivated to have combined the teachings because a user in Wellman is already interested in utilizing engagement of a user to enhance a user experience.  Therefore, the combination of references would have been obvious to combine as the resulting invention would have been obvious to one of ordinary skill in the art. 

Response to Amendment
12.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/             Primary Examiner, Art Unit 2174